This is an application for leave to appeal from refusal of a writ of habeas corpus.
The two petitioners in this case were tried and convicted in the Circuit Court for Montgomery County for rape. They were sentenced to ten years in the Maryland House of Correction. They contend that they were convicted without due process of law, in that a certain *Page 749 
letter from a Dr. Reuben Andres was offered by the State, and, as this witness did not testify, they were not confronted by this witness. They also urge that the evidence was legally insufficient to convict.
The petition alleges in response to a letter written by them, the State's Attorney for Prince George's County wrote them that he had no recollection of having read any letter to the court from Dr. Reuben Andres, of Gallagher Hospital (Washington, D.C.). It is not stated what it contained. If any such letter was offered in evidence, the correct procedure was to object to it, and if admitted in evidence, the remedy would have been to appeal to this court. This was not done. A writ of habeas corpus cannot be used to review a trial court's finding on the evidence that a prisoner is guilty. It does not appear from the petition that the petitioners were denied a fundamental right. They do not complain that they were without counsel to defend them. See authority below.1
Application denied, without costs.
1 Blundon v. Warden of Maryland House of Correction,190 Md. 740, 60 A.2d 524.